Name: Commission Regulation (EEC) No 682/77 of 31 March 1977 repealing Regulations (EEC) No 1062/74, (EEC) No 1603/74 and (EEC) No 1100/74 concerning certain safeguard measures taken in the beef sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 84/50 Official Journal of the European Communities 1 . 4 . 77 COMMISSION REGULATION (EEC) No 682/77 of 31 March 1977 repealing Regulations (EEC) No 1062/74 , (EEC) No 1603/74 and (EEC) No 1100/74 concerning certain safeguard measures taken in the beef sector Whereas the application from 1 April 1977 of the new system of trade with third countries introduced by Council Regulation (EEC) No 425/77 makes it possible to put an end to the safeguard measures in the beef sector ; whereas Commission Regulations (EEC) No 1062/74, (EEC) No 1063/74 and (EEC) No 1100/74 should therefore be repealed , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by Regulation (EEC) No 425/77 ( 2 ), and in particular Article 21 (2) thereof, Whereas Commission Regulation (EEC) No 1062/74 of 30 April 1974 (3 ) suspended the special import arrangements for calves and young bovine animals intended for fattening ; whereas Commission Regula ­ tion (EEC) No 1063/74 of 30 April 1974 (4 ) suspended the special import arrangements for frozen meat intended for the manufacture of certain preserved foods ; whereas Commission Regulation (EEC) No 1100/74 of 3 May 1974 (5 ) amended by way of protec ­ tive measure the trade arrangements for calves and veal ; HAS ADOPTED THIS REGULATION : Article 1 Regulations (EEC) No 1062/74, (EEC) No 1063/74 and (EEC) No 1100/74 are hereby repealed . Article 2 This Regulation shall enter into force on 1 April 1977 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1977 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 2 ) OJ No L 61 , .5 . 3 . 1977 , p. I. ( 3 ) OJ No L 1 19 , 1 . .5 . 1974 , p. 69 . (") OJ No L 1 19 , 1 . 5 . 1974 , p. 70 . (5 ) OJ No L 122, 4 . 5 . 1974 , p. 25 .